DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-31 are pending in the application, claims 11-13, 15, 16 and 28 are withdrawn from consideration due to Applicant’s election.  Claim 17 has been canceled.
Amendments to claims 18, 19, and new claim 31, filed on 11/10/2020, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The objection to claims 18 and 19 made of record in the office action mailed 5/11/2020, page 3, paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed 11/10/2020.
The 35 U.S.C. §103 rejection of claims 1-10, 14, 18-27, 29 and 30 over Agawal (US 2003/0018095) in view of Kiuchi et al. (US 2003/0203195), made of record in the office action mailed 5/11/2020, page 3, paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed 11/10/2020.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "alkyl type" in claim 19 is a relative term which renders the claim indefinite.  The term "alkyl type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is unclear as what is encompassed by the term “type”.


Claim Rejections - 35 USC § 103
Claims 1-10, 14, 18-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Agawal (US 2003/0018095) in view of Lamon et al. (US Patent No. 6,565,969).
Agawal relates to a foamable thermosettable adhesive composition useful for forming structural adhesive foams bonding substrates to one another (double sided adhesive article).  See [0001].  And the composition can be formed as a sheet on a carrier (base).  See [0004].  The composition comprises at least one adduct obtained by reacting an isocyanate resin (a urethane resin) with a liquid or semi-solid epoxy resin bearing at least one isocyanate-reactive functional group, at least one blowing (foaming) agent and at least one epoxy curative.  See [0006].  The epoxy curative comprises one or more epoxy compounds, additional reactants, such as phenolic novolac resins (polyfunctional epoxy resin and phenol resin as curing agent), and imidazole-based accelerator (curing catalyst).  See [0017].  Useful blowing agents include expandable thermoplastic microcapsules.  See [0021-0022].  In a preferred embodiment of the invention, the thermosettable composition is prepared in a stepwise manner.  In a first step, the liquid and/or semi-solid epoxy resin is combined with the other desired components of the thermosettable composition other than the isocyanate resin (e.g., blowing agents, fillers, hollow glass microspheres, thixotropic agents, rubbers, epoxy 
To claims 1, 6-10, 18-19 and 29-30, Agawal anticipates all the limitations as claimed, except for a releasing agent is coated on the surface of at least one expandable adhesive layer.  However, Lamon et al. teach an adhesive sheet (col. 1, lines 60-67) having an expandable layer containing an epoxy resin (col. 1, lines 60-67, col. 6, lines 65-67, col. 8, lines 50-55, col. 16, lines 20-35), wherein a releasing agent is coated on the surface of at least one expandable layer (col. 24, lines 15-26).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the releasing agent of Lamon et al. on the expandable adhesive layer of Agarwal in order to form a low adhesion backsize (Lamon et al., col. 24, lines 15-20).
To claim 2, Agawal teaches that the expandable thermosettable composition may be more easily worked by heating the composition to a temperature in excess of ambient temperature but less than the temperature at which curing and/or foaming begin to occur at a significant rate.  See [0032].  The composition will be formulated such that expansion and curing are substantially completed.  See [0033].  Since a rigid KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
To claims 3-5, workable ratios or amounts of functional components for making the expandable thermosettable composition mixture are also deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain required properties of formed thermosets for various end uses.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
To claim 14, similarly, workable filler dimensions are also deemed to be either anticipated, or an obvious routine optimization, motivated by the desire to obtain a desire property modification for similar end uses as the claimed invention.
To claim 20, Agawal teaches that the expanded cured composition is useful as a lightweight structural foam for various industries.  See [0002].  A workable shear strength of the expanded thermoset is deemed to be obvious routine optimizations by 
To claims 21-22 and 24, similarly, workable durability, breakdown voltage, and shape retention rate of the foamed thermoset is deemed to be either anticipated by the same chemistry of the composition set forth above, or obvious routine optimizations to one of ordinary skill in the art based on the same functional components as set forth above, motivated by the desire to obtain required physical properties for similar end uses as the claimed invention.
To claim 23, as set forth above, Agawal teaches that the expandable thermosettable composition may be more easily worked by heating the composition to a temperature in excess of ambient temperature but less than the temperature at which curing and/or foaming begin to occur at a significant rate.  See [0032].  At least a workable bending property can be adjusted by heating, so as the composition can be flexible for fitting into the structure to be strengthened.  
To claims 25-26, Agawal teaches that the composition may be conformed to follow the contours of an irregular surface or to fit within a cavity of a certain size and configuration.  See [0033].  Agawal’s teaching is plainly interpreted as meaning the thickness of the composition is not particularly limited.  A workable thickness is deemed to be obvious routine optimization to one of ordinary skill in the art, motivated by the desire to be able to fill the space to be structurally strengthened by the formation of the structural foam.  
To claim 27, since statements of intended use do not serve to distinguish structure over the prior art, it has not been given any patentable weight.  In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974).
To claim 31, Agarwal fails to teach wherein the releasing agent coated on the surface of the at least one expandable adhesive layer is an outermost layer and constitutes an adhesion surface of the adhesive sheet.  However, Lamon et al. teach an adhesive sheet (col. 1, lines 60-67) having an expandable layer containing an epoxy resin (col. 1, lines 60-67, col. 6, lines 65-67, col. 8, lines 50-55, col. 16, lines 20-35), wherein a releasing agent is coated on the surface of at least one expandable layer and is an outermost layer and constitutes an adhesion surface of the adhesive sheet (col. 24, lines 15-26).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the releasing agent of Lamon et al. on the expandable adhesive layer of Agarwal in order to form a low adhesion backsize (Lamon et al., col. 24, lines 15-20).



Response to Arguments
Applicant's arguments filed 11/10/2020 with respect to claims 1-10, 14, 18-27, 29-31 of record have been carefully considered but are moot due to the new grounds of rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/17/2021